Citation Nr: 1441829	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating prior to July 24, 2008, and to a rating in excess of 10 percent as of July 24, 2008, for pes planus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from August 1977 to August 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.    

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of that hearing is of record. 

This case was previously before the Board, and in a July 2013 decision, the Board granted a 10 percent rating for pes planus effective July 24, 2008; denied a compensable rating for pes planus prior to July 24, 2008; and denied a rating in excess of 10 percent for pes planus from July 24, 2008.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims and in an April 2014 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.    


FINDING OF FACT

Following the return of this case to the Board for action consistent with the Joint Motion, but prior to the promulgation of a new decision in the appeal, the Veteran submitted a written statement in June 2014 withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an initial compensable rating prior to July 24, 2008, and to a rating in excess of 10 percent beginning July 24, 2008, for pes planus have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for pes planus in a September 2006 rating decision.  In March 2008, the Veteran perfected an appeal of that issue.  

In a written statement received in June 2014, the Veteran stated that he wanted to withdraw his appeal.  As the Veteran has withdrawn his substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2013).


ORDER

The appeal is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


